Citation Nr: 1815908	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating greater than 20 percent from February 1, 2014, to November 1, 2016, for meningioma with voiding dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted, in pertinent part, a claim of service connection for meningioma, assigning a 60 percent rating effective September 24, 2013.  The RO also assigned a 100 percent rating effective October 18, 2013, for the Veteran's service-connected meningioma based on the need for surgical treatment requiring convalescence.  The RO further assigned an initial 20 percent rating effective February 1, 2014, for the Veteran's service-connected meningioma with voiding dysfunction (as a residual of the service-connected meningioma).  The Veteran disagreed with this decision in June 2015 with respect to the initial 20 percent rating assigned effective February 1, 2014, for his service-connected meningioma with voiding dysfunction.  He perfected a timely appeal in May 2016.

The Veteran appointed his current service representative to represent him before VA by filing a properly executed VA Form 21-22 in February 2016.

In a March 2017 rating decision, the RO assigned a higher initial 60 percent rating effective November 1, 2016, for the Veteran's service-connected meningioma with voiding dysfunction.  As this is the maximum disability rating available for voiding dysfunction, an issue with respect to a higher initial rating effective November 1, 2016, for meningioma with voiding dysfunction is moot.  Having reviewed the record evidence, the Board finds that the issue on appeal should be characterized as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The record evidence shows that, from February 1, 2014, to May 5, 2016, the Veteran's service-connected meningioma with voiding dysfunction is manifested by, at worst, voiding every 3 hours during the day and 2-3 times during the night.

2.  The record evidence shows that, in statements on his May 5, 2016, substantive appeal (VA Form 9), the Veteran reported - for the first time - that his service-connected meningioma with voiding dysfunction required that he wear absorbent materials which had to be changed 4-5 times a day.


CONCLUSION OF LAW

The criteria for an initial 60 percent effective May 5, 2016, for meningioma with voiding dysfunction have been met.  See 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, 4.124a, Diagnostic Code (DC) 8003-7542 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the evidence supports granting an initial 60 percent rating effective May 5, 2016, for meningioma with voiding dysfunction.  The Veteran contends that his service-connected meningioma with voiding dysfunction has been more disabling than currently (and initially) evaluated from February 1, 2014, to November 1, 2016.  The record evidence does not support his assertions, at least prior to May 5, 2016.  The Board acknowledges initially that the Veteran had meningioma resection surgery in October 2013 which prompted the assignment of a 100 percent rating effective from October 1, 2013, to February 1, 2014, based on the need for surgical treatment requiring convalescence.  See 38 C.F.R. § 4.30 (2017).  The Board also acknowledges that, following his post-surgical convalescence, the Veteran's service-connected meningioma was rated as 20 percent disabling effective February 1, 2014, based on the residual of voiding dysfunction.  See 38 C.F.R. §§ 4.115a, 4.115b, 4.124a, DC 8003-7542 (2017).  Contrary to the Veteran's assertions, the record evidence shows that, from February 1, 2014, to May 5, 2016, the Veteran's service-connected meningioma with voiding dysfunction is manifested by, at worst, voiding every 3 hours during the day and 2-3 times during the night (as seen on VA central nervous system Disability Benefits Questionnaire (DBQ) in May 2015).  

A review of the record evidence shows that, on VA traumatic brain injury (TBI) DBQ in June 2014, there were no findings reported concerning any voiding dysfunction attributable to the Veteran's service-connected meningioma.  On VA outpatient treatment in November 2013, which was not associated with the Veteran's claims file until June 2014, the VA clinician noted that the Veteran had not experienced any change in voiding since his meningioma surgery.  Following VA male reproductive system conditions DBQ in October 2014, the VA examiner found that the Veteran had no voiding dysfunction.  Similarly, another VA clinician found on subsequent VA outpatient treatment in November 2014 that the Veteran had no voiding dysfunction.

On VA central nervous system DBQ in May 2015, the VA examiner noted that the Veteran had no voiding dysfunction causing urine leakage.  This examiner also noted that the Veteran had voiding dysfunction which caused signs or symptoms of urinary frequency with a daytime voiding interval between 2 and 3 hours and nighttime awakening to void 3 to 4 times.  There were no signs of obstructed voiding or recurrent symptomatic urinary tract infections.  The VA examiner stated that the Veteran's symptoms could not be separated from the in-service head trauma which he experienced in 1958 and the post-service meningioma which was diagnosed initially in 2012 because the symptoms of each of these problems overlapped.  

In statements on his VA Form 9 (substantive appeal), date-stamped as received by VA on May 5, 2016, the Veteran asserted, "I require the wearing [of] absorbent materials which must be changed more than 4-5 times a day and the rating should reflect that."

In an Immunization Note dated on November 1, 2016, and included in the Veteran's claims file, a VA clinician stated that the Veteran requested a referral to urology "as he is now changing his pad five times per day and would like to see if there is anything they can do for him."

The Veteran contends that his service-connected meningioma with voiding dysfunction is more disabling than currently (and initially) evaluated from February 1, 2014, to November 1, 2016.  The record evidence does not support his assertions, at least prior to May 5, 2016.  Despite the Veteran's assertions to the contrary, the record evidence shows that, between February 1, 2014, and May 5, 2016, this disability is manifested by, at worst, voiding every 3 hours during the day and 2-3 times during the night.  Multiple VA examinations conducted during this time period showed no voiding dysfunction was present as a residual of the Veteran's service-connected meningioma.  Similarly, no voiding dysfunction was found on repeated VA outpatient treatment visits completed during this time period.  The Board acknowledges that the Veteran's May 2015 VA central nervous system DBQ documented - for the first time - voiding dysfunction which caused signs or symptoms of urinary frequency with a daytime voiding interval between 2 and 3 hours and nighttime awakening to void 3 to 4 times.  The May 2015 VA examiner concluded that the Veteran's voiding dysfunction was attributable to his service-connected meningioma.  This examiner also found no other evidence of voiding dysfunction, obstructive voiding, or urinary tract infections.  The May 2015 VA examination findings clearly supported the assignment of an initial 20 percent rating effective February 1, 2014 (the date that the Veteran's post-surgical convalescence ended following meningioma resection surgery).  See 38 C.F.R. §§ 4.115a, 4.115b, 4.124a, DC 8003-7542 (2017).  The Veteran otherwise has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 20 percent from February 1, 2014, to May 5, 2016, for his-service connected meningioma with voiding dysfunction.  Thus, the Board finds that the criteria for an initial rating greater than 20 percent from February 1, 2014, to May 5, 2016, for meningioma with voiding dysfunction have not been met.

In contrast, the evidence supports assigning an initial 60 percent rating effective May 5, 2016, for the Veteran's meningioma with voiding dysfunction.  Id.  As noted elsewhere, in statements on his May 5, 2016, substantive appeal, the Veteran reported - for the first time - that his voiding dysfunction required him to wear absorbent materials which had to be changed 4-5 times per day.  The Veteran also reported that he was required to wear absorbent materials which had to be changed 4-5 times per day when he was seen subsequently for an influenza vaccination by VA on November 1, 2016; at that time, he requested a referral to urology for assistance in dealing with his worsening voiding dysfunction.  It is undisputed that the Veteran experiences voiding dysfunction as a residual of his service-connected meningioma.  It also is undisputed that voiding dysfunction which requires the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating under DC 7542.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7542 (2017).  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 60 percent rating effective May 5, 2016, for meningioma with voiding dysfunction have been met.


ORDER

Entitlement to an initial 60 percent rating effective May 5, 2016, for meningioma with voiding dysfunction have been met.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


